I concur in the judgment sustaining appellant's second and fourth assignments of error, overruling appellant's third assignment of error, and reversing the trial court's judgment of conviction and sentence concerning the resisting arrest charge. However, I respectfully dissent from the judgment and opinion sustaining appellant's first assignment of error and reversing the judgment of conviction and sentence with respect to the disorderly conduct charge.
Appellant's first assignment of error asserts that the trial court erred in failing to dismiss all of the criminal charges for failure to comply with the R.C. 2945.71 speedy trial time limits. On May 13, 1989, appellant was arrested and incarcerated. On May 26, 1989, the case was assigned for a bench trial on June 7, 1989. On May 30, 1989, appellant filed a demand for a jury trial. On June 1, 1989, the case was assigned for a jury trial on June 12, 1989. The trial court sua sponte
continued the trial from June 12 to June 13, 1989. Appellant contends that pursuant to R.C. 2945.71(B)(2) and (E), he should have been brought to trial by June 12, 1989.
The trial court stated the following reasons for overruling appellant's motion to dismiss based on R.C. 2945.71:
"THE COURT: Well, the Court considering the Motion of the Defendant, finds the same not well taken specifically for the reason that the trial date was set for June 7, 1989, which was well within the time, and after that trial setting, the Defendant filed a Motion for a Jury Trial.
"MR. HAPNER: Your Honor, it was a Demand for Jury Trial.
"THE COURT: A Demand for Jury Trial, excuse me, and which necessitated the setting, the re-setting of the trial date, which was set without communicating with the Prosecutor as to his availability, and the Clerk, upon finding he was unavailable, continued it one (1) day. Also, the Court notes that if you count the hours, we are still within the thirty (30) day time period and for other matter of record, the Motion is denied."
The majority opinion does not address the two rationales relied upon by the trial court. Although I find no legal support for the trial court's "hour *Page 732 
counting" theory, the trial court's main rationale addressed the delay occasioned by appellant's filing of a demand for jury trial. It has been held that where the defendant files a jury demand which necessitates the trial court's ruling, defendant's speedy trial time is tolled pursuant to R.C. 2945.72(E), since he occasioned the delay in his trial. University Heights v.Dachman (1984), 20 Ohio App. 3d 26, 20 O.B.R. 27, 484 N.E.2d 199; see, also, Dayton v. Haddix (June 12, 1986), Montgomery App. No. 9596, unreported, 1986 WL 6758; State v. Rue (Mar. 25, 1987), Medina App. No. 1531, unreported, 1987 WL 8479. Therefore, since the delay of five days from June 7 until June 12, 1989 can be attributed to appellant's demand for a jury trial, those days would not be counted pursuant to R.C. 2945.72(E). Based upon the foregoing, appellant was properly brought to trial within the speedy trial time limits. Because his trial was timely, there is no need to address the reasonableness or propriety of the continuance. Therefore, appellant's first assignment of error should be overruled.
Additionally, I would note that appellant's arguments concerning his second and fourth assignments of error are directed only to the resisting arrest charge. Although the majority opinion notes that "[a]ll of the other charges arose after the officers attempted to arrest appellant," the disorderly conduct charge did not depend upon whether the arrest was unlawful. See, e.g., Columbus v. Fraley (1975), 41 Ohio St. 2d 173, 70 O.O.2d 335, 324 N.E.2d 735, paragraph three of the syllabus. Accordingly, the judgment of conviction and sentence with respect to the disorderly conduct charge should be affirmed. Hence, I respectfully dissent from that portion of the majority opinion which holds otherwise.